 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       GERALD BRENT HARRIS,                                      Case No. 1:19-cv-01203-NONE-SAB-HC

12                        Petitioner,                              ORDER DENYING PETITIONER’S
                                                                   MOTION FOR APPOINTMENT OF
13               v.                                                COUNSEL AND DENYING AS MOOT
                                                                   PETITIONER’S REQUEST TO PROCEED
14       SCOTT FRAUENHEIM,                                         IN FORMA PAUPERIS

15                        Respondent.                              (ECF Nos. 30, 31)

16                                                                 ORDER DIRECTING CLERK OF COURT
                                                                   TO FILE TRAVERSE AS A SEPARATE
17                                                                 DOCUMENT

18

19              Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

20 pursuant to 28 U.S.C. § 2254.

21              Petitioner has moved for appointment of counsel and to proceed in forma pauperis. (ECF
                1
22 Nos. 30, 31). As the Court previously authorized in forma pauperis status to Petitioner, the

23 request to proceed in forma pauperis is denied as moot.

24              With respect to Petitioner’s request for appointment of counsel, there currently exists no

25 absolute right to appointment of counsel in habeas proceedings. See, e.g., Chaney v. Lewis, 801

26 F.2d 1191, 1196 (9th Cir. 1986); Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958).
27 However, the Criminal Justice Act authorizes the appointment of counsel at any stage of the

28   1
         The Court received two identical motions on June 30, 2021.


                                                               1
 1 proceeding for financially eligible persons if “the interests of justice so require.” 18 U.S.C. §

 2 3006A(a)(2)(B). To determine whether to appoint counsel, the “court must evaluate the

 3 likelihood of success on the merits as well as the ability of the petitioner to articulate his claims

 4 pro se in light of the complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952,

 5 954 (9th Cir. 1983).

 6              Petitioner argues that counsel should be appointed because of the complexity of the

 7 issues raised in his petition, his lack of legal training and limited education, and his mental health

 8 issues. (ECF No. 30 at 1).2 Upon review of the petition and Petitioner’s other submissions in this

 9 case, the Court finds that Petitioner appears to have a sufficient grasp of his claims and the legal

10 issues involved and that he is able to articulate those claims adequately. The legal issues

11 involved are not extremely complex, and Petitioner does not demonstrate a likelihood of success

12 on the merits such that the interests of justice require the appointment of counsel at the present

13 time.

14              Accordingly, IT IS HEREBY ORDERED that:

15         1. Petitioner’s motion for appointment of counsel (ECF Nos. 30, 31) is DENIED without

16              prejudice;

17         2. Petitioner’s request to proceed in forma pauperis is DENIED as moot; and

18         3. The Clerk of Court is DIRECTED to file the traverse attached to the motion for

19              appointment of counsel (ECF No. 30 at 6–8) as a separate document.

20
     IT IS SO ORDERED.
21

22 Dated:          July 1, 2021
                                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28   2
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
